IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-41295
                           Summary Calendar



ROLAND R. HUNT,

                                          Plaintiff-Appellant,

versus

DAVE FORTNER, Unit Physician, Powledge Unit;
UNIDENTIFIED CLANDER, Officer, Powledge Unit;
K.C. LOVE, Unit Physician, Beto I; ROCHELLE
MCKINNEY, RN, Regional Director; RITA PARSONS,
Assistant Manager,

                                          Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 6:99-CV-294
                          --------------------
                           September 21, 2000


Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

            Roland R. Hunt, Texas prisoner # 654749, appeals the

magistrate judge’s** dismissal of his 42 U.S.C. § 1983 lawsuit as

frivolous or for failure to state a claim, pursuant to 28 U.S.C. §

1915A.    Hunt does not renew his retaliation claim against Officer

Clander or his claims against Rita Parsons, and those claims are


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
          The parties agreed to proceed before a magistrate judge.
                                      No. 99-41295
                                           -2-

waived.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).    Hunt’s claim against Nurse Rochelle McKinney was properly

dismissed because it did not implicate a constitutional right. See

Manax v. McNamara, 842 F.2d 808, 812 (5th Cir. 1988).

               Hunt    argues     that   his     deliberate-indifference           claim

against Dave Fortner and Dr. K.C. Love was improperly dismissed.

Taking the facts as alleged by Hunt as true, he has shown that his

allergic reactions to certain common foods present a serious risk

of medical harm about which Fortner and Dr. Love were aware but

disregarded,          failing    to    take    reasonable        measures    to    avoid

unnecessary suffering by failing to reissue his diet card.                            See

Farmer    v.    Brennan,        511   U.S.    825,    839-41    (1994);     Helling   v.

McKinney, 509 U.S. 25, 32 (1993); Hare v. City of Corinth, Miss.,

74 F.3d 633, 648 (5th Cir. 1996) (en banc).                         His deliberate-

indifference claim is not legally frivolous, and his factual

allegations, if true, may warrant relief; the magistrate judge’s

dismissal, pursuant to § 1915A, was thus error.                     Accordingly, the

judgment should          be   vacated    in    part    and     remanded   for     further

proceedings on Hunt’s deliberate-indifference claim.

               AFFIRMED IN PART, VACATED IN PART AND REMANDED.